 Case 3:19-cv-01628-LAB-AHG Document 395 Filed 07/17/20 PageID.6426 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10   SECURITIES AND EXCHANGE              Case No. 19-cv-01628-LAB-AHG
     COMMISSION
11                                        ORDER GRANTING JOINT
               Plaintiff,                 MOTION REGARDING USE OF
12                                        FUNDS FROM CHICAGO TITLE
         vs.                              COMPANY ESCROW ACCOUNT;
13                                        AND
     GINA CHAMPION-CAIN AND ANI
14   DEVELOPMENT, LLC,                    FINDINGS REGARDING
                                          RECEIVERSHIP
15             Defendants, and
                                          [Docket numbers 157, 185.]
16   AMERICAN NATIONAL
     INVESTMENT, INC.,
17
               Relief Defendant.
18

19

20

21

22

23

24

25

26

27

28

     ORDER GRANTING JOINT MOTION REGARDING USE OF FUNDS FROM
             CHICAGO TITLE COMPANY ESCROW ACCOUNT
                                      Case No. 19-cv-01628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 395 Filed 07/17/20 PageID.6427 Page 2 of 7


 1        Joint Motion
 2        On December 10, 2019, a Joint Motion Regarding Use of Funds From Chicago
 3 Title Company Escrow Account [DKT. No. 157] was filed with the Court by: (a)

 4 certain interested parties who deposited money into escrow with Chicago Title

 5 Company or invested in connection with defendants ANI Development, LLC and

 6 Gina Champion-Cain’s (collectively, “Defendants”) allegedly fraudulent California

 7 Department of Alcoholic Beverage Control liquor license escrow scheme (the

 8 “Lenders/Investors”);    (b) Plaintiff United States Securities and Exchange
 9 Commission (“SEC”); and (c) Receiver Krista Freitag (“Receiver”) on behalf of the

10 Receivership Entities (altogether, the “Parties”).

11        Because some non-parties who had appeared in the action had not joined in the
12 motion, the Court gave all parties, and interested non-parties an opportunity to object

13 to file objections. (See Docket no. 159.) One objection was filed (Docket no. 172),

14 which this order discusses below. The motion for leave to correct the response

15 (Docket no. 185) is GRANTED and the opposition is deemed amended. Having

16 considered the briefing, the Court concludes that the request is consistent with its

17 intent as expressed at the earlier hearing held on November 18, 2019. The Court

18 accepts the joint recommendation, and the joint motion is GRANTED.

19        It is hereby ORDERED that:
20           1. Immediate Release of a Portion of the $11.3 Million in Funds Turned
21              Over by Chicago Title (“Funds Turned Over”) for Use by Receiver.
22              $2.5 million of the approximately $11.3 million in Funds Turned Over to
23              the Receiver by Chicago Title immediately will be available for use by
24              the Receiver for operating and asset-related expenses critical to the
25              preservation or monetization of value of receivership assets, as well as
26              Court-approved administrative expenses (subject to fee applications
27              approved by the Court). These operating and asset-related expenses
28
                                -1-
      ORDER GRANTING JOINT MOTION REGARDING USE OF FUNDS FROM
              CHICAGO TITLE COMPANY ESCROW ACCOUNT
                                       Case No. 19-cv-01628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 395 Filed 07/17/20 PageID.6428 Page 3 of 7


 1            include, but are not limited to, debt service, property taxes, utilities,
 2            maintenance and repair, sale-related expenses including appraisals,
 3            Phase I and property condition reports, and insurance premiums for the
 4            properties that the Receiver believes have value that would otherwise be
 5            eroded by failure to pay or would otherwise impact the Receiver’s ability
 6            to monetize the asset value. Operating and asset-related expenses also
 7            includes payroll for remaining employees of the receivership entities,
 8            and PTO for terminated and remaining employees of the receivership
 9            entities, the failure to pay which could result in interest, penalties, etc.
10            The Funds Turned Over will not be used for expenditures on properties
11            once the Receiver has determined such properties do not have value to
12            the receivership estate and are going to be abandoned or allowed to go
13            into foreclosure.
14

15         2. Replenishment of the Funds Turned Over. As the Receiver sells assets
16            of the receivership estate, she will “repay” the $2.5 million used from
17            the Funds Turned Over from the sales proceeds of those other assets,
18            after ensuring sufficient retention of funds to pay the ongoing and
19            necessary expenses of the receivership estate. In other words, once
20            sufficient sales of receivership assets have occurred such that the net
21            proceeds generated cover the ongoing and necessary expenses of the
22            receivership estate, including administrative expenses, the Receiver,
23            unless otherwise authorized or directed by the Court, will maintain a
24            cash balance in the receivership estate of at least $11.3 million. This
25            “repayment” provision, however, shall not apply to distributions
26            pursuant to a Court-approved plan of distribution, as to which all rights
27            are being reserved.
28
                               -2-
     ORDER GRANTING JOINT MOTION REGARDING USE OF FUNDS FROM
             CHICAGO TITLE COMPANY ESCROW ACCOUNT
                                      Case No. 19-cv-01628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 395 Filed 07/17/20 PageID.6429 Page 4 of 7


 1

 2            3.    No Further Use of Funds Turned Over Without Court Approval.
 3            Beyond the $2.5 million immediately released pursuant to Paragraph 1,
 4            the Receiver will not use any further amounts of the Funds Turned Over
 5            without obtaining Court approval via a noticed motion with opportunity
 6            of the interested parties to oppose and object, which rights are expressly
 7            reserved.
 8

 9         4. Receivership Funds Not to be Used to Prosecute Claims Against
10            Chicago Title Without Court Approval. The Receiver and her counsel
11            may conduct investigations, research, and analysis, including analysis of
12            the role played by Chicago Title and its employees in the alleged
13            fraudulent scheme of which the Defendants have been accused and
14            claims that the Receiver and the Receivership Estate may have against
15            Chicago Title. However, the Receiver shall not file or prosecute claims
16            against Chicago Title without leave of Court upon a noticed motion and
17            opportunity of the interested parties to oppose and object, which rights
18            are expressly reserved.
19

20         5. No Extension of Prosecution Bar to Include Chicago Title.             The
21            Receiver shall not seek to extend the prosecution bar in the Appointment
22            Order to include Chicago Title to prohibit the prosecution of claims
23            against Chicago Title. Furthermore, notwithstanding anything contained
24            in the Appointment Order, the Parties agree that nothing in the
25            Appointment Order limits or restrains anyone from seeking monetary or
26            other relief against Chicago Title. The Receiver presently has no intent
27            to seek a stay of any Lenders/Investors lawsuit against Chicago Title, but
28
                               -3-
     ORDER GRANTING JOINT MOTION REGARDING USE OF FUNDS FROM
             CHICAGO TITLE COMPANY ESCROW ACCOUNT
                                      Case No. 19-cv-01628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 395 Filed 07/17/20 PageID.6430 Page 5 of 7


 1              reserves the right to do so if she believes, in her professional judgment,
 2              that seeking to stay one or more such lawsuits is likely to accelerate or
 3              enhance the recovery for the benefit of all Lenders/Investors. If the
 4              Receiver subsequently makes such a determination, she will seek any
 5              such stay only upon noticed motion, which the interested parties shall be
 6              entitled to oppose.
 7           6. Reservation of Rights. The Parties reserve all rights regarding: (a) the
 8              nature, extent and priority of claims and objections to any such
 9              assertions or claims; and (b) any plan of distribution, including the
10              appropriateness of either pooling or segregation of receivership assets.
11              Nothing herein is intended to be a release or waiver of claims or rights
12              by any party.
13        Findings Regarding the Court’s Continued Equitable Jurisdiction
14        In their objection to the joint motion, the Edelmans argue that the Court is
15 obligated to make express written findings concerning its continued equitable

16 jurisdiction and explaining why it is preferable to liquidation in a bankruptcy court. In

17 support of this, they cite SEC v. Lincoln Thrift Ass’n, 577 F.2d 600 (9th Cir. 1978).

18 While the Court’s position has been set forth in earlier written and oral rulings, this

19 order now supplements those.

20        Initially, this action was assigned to District Judge Marilyn Huff, who granted
21 a preliminary injunction and imposed a receivership. After the case was transferred to

22 the undersigned judge, the Court afforded parties and interested non-parties (such as

23 investors and creditors) notice and an opportunity to be heard as to the propriety of

24 continuing the receivership. Some, including the Edelmans, filed briefing, and their

25 counsel was given an opportunity to be heard. The Court, however, determined that

26 the receivership ought to remain in place, and issued orders authorizing the receiver

27 to take various actions to manage receivership assets. In carrying out her duties, the

28
                                -4-
      ORDER GRANTING JOINT MOTION REGARDING USE OF FUNDS FROM
              CHICAGO TITLE COMPANY ESCROW ACCOUNT
                                       Case No. 19-cv-01628-LAB-AHG
  Case 3:19-cv-01628-LAB-AHG Document 395 Filed 07/17/20 PageID.6431 Page 6 of 7


 1 receiver is required to file reports with the Court, and must seek leave before taking

 2 various actions. The Court has ordered that notice be provided to interested parties, so

 3 they can monitor the case and take action if appropriate. (See Docket no. 126 at 2:11–

 4 13.) Particular transactions such as the sale of real property have been referred to

 5 Magistrate Judge Allison Goddard, who has been authorizing briefing on those issues

 6 and has given non-parties an opportunity to be heard.

 7         The Edelmans cite examples of receiverships they believe were poorly
 8 managed and resulted in waste and loss. But there does not appear to be any

 9 indication that is happening here, or that it is likely to happen. The receivership has

10 been proceeding apace to manage and liquidate assets, and to retain as much value for

11 investors as possible. The Court and the receiver are familiar with the facts and

12 procedural history of the case, and transactions are already underway. For example,

13 assets are being sold or listed for sale. Transferring this matter to a bankruptcy court

14 would introduce extra cost and reduce efficiency, without any clear offsetting

15 benefits. In addition, transactions that are already taking place would be disrupted,

16 resulting in lost money and needless delay. Although some non-parties have objected,

17 most appear reasonably satisfied, as evidenced by the joinder in or non-objection to

18 the joint motion from most of them.

19         The Court’s continued oversight of the receiver, and the ability of parties and
20 other interested persons to object or make their positions clear serve as checks against

21 serious waste and abuse. Necessarily, some investors will not emerge as well as if the

22 matter were proceeding in bankruptcy. But for investors and creditors overall, the

23 receivership appears to be functioning efficiently and well, and appears likely to

24 produce results that are as good as could be expected.

25 / / /

26 / / /

27 / / /

28
                                -5-
      ORDER GRANTING JOINT MOTION REGARDING USE OF FUNDS FROM
              CHICAGO TITLE COMPANY ESCROW ACCOUNT
                                       Case No. 19-cv-01628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 395 Filed 07/17/20 PageID.6432 Page 7 of 7


 1        These reasons, in addition to reasons already set forth in the Court’s orders,
 2 support the continuation of the receivership.

 3
     Dated: 7/16/2020
 4
                                   Honorable Larry Alan Burns
 5                                 Chief United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 -6-
       ORDER GRANTING JOINT MOTION REGARDING USE OF FUNDS FROM
               CHICAGO TITLE COMPANY ESCROW ACCOUNT
                                        Case No. 19-cv-01628-LAB-AHG
